

 
Exhibit 10.1

EMPLOYMENT AGREEMENT
 
Employment Agreement, dated as of July 15, 2013, by and between Supertel
Hospitality, Inc., a Virginia corporation with its principal place of business
located at 1800 West Pasewalk Avenue, Suite 200, Norfolk, Nebraska 68701 (the
“Employer”) and Jeffrey Dougan, an individual (the “Employee”).
 
WHEREAS, the Employer and the Employee desires to enter into an employment
agreement on the terms set forth herein;
 
NOW, THEREFORE, for and in consideration of the premises, covenants, conditions
and obligations thereafter set forth, the parties hereto agree as follows:
 
Section 1.  Employment.  The Employer hereby employs the Employee, and the
Employee hereby accepts employment, upon the terms and subject to the conditions
hereinafter set forth.
 
Section 2.  Duties.  The Employee will be employed as Senior Vice President and
Chief Operating Officer of the Employer, or such other positions to which he may
be appointed by the Board of Directors.  The Employee will perform the duties
attendant to his executive position with the Employer. The Employee agrees to
devote his full time and best efforts to the performance of his duties to the
Employer.  The Employee shall be permitted to participate in charitable
activities and accept positions on the boards of non-profit entities.
 
Section 3.  Term.  The term of employment of the Employee hereunder will
continue until July 14, 2015 and thereafter unless terminated by either party at
any time, subject to any prior notices and other terms of this Agreement.
 
Section 4.  Compensation and Benefits.  In consideration for the services of the
Employee hereunder, the Employer will compensate the Employee as provided on
Exhibit A and as follows:
 
 
(a)
Base Salary.  Until the termination of the Employee’s employment hereunder, the
Employer will pay the Employee, bi-weekly in arrears, a base salary (the “Base
Salary”) established by the Compensation Committee of Employer’s Board of
Directors which Base Salary will be reviewed by the Employer annually.  The
Employee’s Base Salary as of the date of this Agreement shall be $15,833.34 per
month, resulting in Base Salary of $190,000 per year.

 
 
(b)
Bonus.  The Employer will consider the Employee for cash bonuses on an annual
basis.  Any such bonus will be based on the recommendation of Employer’s
Compensation Committee of the board of directors.

 
 
(c)
Stock Options.  Pursuant to the Employer’s Stock Plan, the Employer will
consider the Employee for option grants and other equity awards on an annual
basis.  Any such grants will be made in the sole discretion of Employer’s
Compensation Committee of the Board of Directors.

 
 
(d)
Vacation.  The Employee will be entitled to 4 weeks of paid vacation per year at
the reasonable and mutual convenience of the Employer and the Employee.  Accrued
vacation not taken in any calendar year will not be carried forward or used in
any subsequent year except as otherwise provided in Employer policy as then may
be applicable generally to executives.

 
Section 5.  Expenses.  The Employee, in connection with the services to be
performed by him pursuant to the terms of this Agreement, may be required to
make payments for travel and similar expenses. The Employer will reimburse the
Employee for all reasonable expenses of types authorized by the Employer and
incurred by the Employee in the performance of his duties hereunder.  The
Employee will comply with such budget limitations and approval and reporting
requirements with respect to expenses as the Employer may establish from time to
time.
 
Section 6.  Termination.
 
 
(a)
Termination For Cause.  Employer may terminate Employee’s employment for Cause
(as defined below) immediately upon written notice to the Employee.

 
 
(b)
Termination Without Cause.  The Employer may terminate Employee’s employment at
any time without Cause  in its sole discretion, upon 30 days written notice to
Employee.

 
 
(c)
Death or Disability.  Employee’s employment will terminate upon the death of the
Employee and, at the option of the Employer, in the event of the Employee’s
disability, upon 30 days written notice to the Employee.  The Employee will be
deemed disabled if he is unable to perform his duties hereunder for a period of
sixty consecutive days on account of injury or sickness.  Any refusal by the
Employee to submit to a medical examination for the purpose of certifying
disability under this Section 6(c) will be deemed conclusively to constitute
evidence of the Employee’s disability.

 
 
(d)
Payments Upon Termination For Cause or Upon Death or Disability.  If Employee’s
employment is terminated prior to a Change in Control (as defined below), or
upon death or disability pursuant to Section 6(c), the Employee will not be
entitled to any compensation upon termination, except for (i) any portion of his
Base Salary for the month of termination accrued but unpaid to the end of the
month of termination, (ii) to the extent not taken, the unused portion of his
annual vacation to the date of termination, and (iii) expense reimbursements
under Section 5 hereof for expenses incurred in the performance of his duties
hereunder prior to termination.

 
 
(e)
Payments Upon Termination Without Cause.  If the Employee’s employment with the
Employer is terminated without Cause (as defined below), Employer shall pay
Employee Employee’s Monthly Base Salary as in effect at the time of termination
(i) for 12 months if such termination occurs on or prior to July 14, 2014 and
(ii) if such termination occurs on or prior to July 14, 2015 up to 12 months of
Base Salary reduced by one month of Base Salary for each month Employee is
employed after July 14, 2014.  Such payments shall be paid at the times Employee
would have been paid Base Salary had the employment not been terminated,
provided, however, to the extent permitted and available under shareholder
approved employee equity plans, one-third of each monthly payment of the Base
Salary shall be paid in shares of common stock of Employer valued at the closing
sales price of the stock (“Fair Market Value”) on the day of termination on the
Nasdaq Stock Market (or, if not listed thereon, on such other recognized market
or quotation system on which the trading prices of the stock are traded or
quoted at the relevant time).  In the event there are no transactions reported
on such exchange (or such other system) on such date, Fair Market Value shall
mean the closing sale price on the immediately preceding date on which
transactions in the Employer’s common stock were so reported.

 
 
(f)
Additional Matters.  Employee accepts the payments as specified herein as full
satisfaction of all amounts owed to Employee by Employer pursuant to this
Agreement in the event of Employee’s termination.  Upon termination of
Employee’s employment for any reason:

 
(i)  
The vesting, exercise and all of the terms of any equity awards and stock
options held by Employee at termination shall be governed by the plans and
programs and the agreements and other documents pursuant to which such awards
were granted; and

 
(ii)  
All other rights of Employee under any other compensatory or benefit plan shall
be governed by such plan.

 
(g)           
 
 
(i)
Limitation of Amount — Notwithstanding anything in this Agreement to the
contrary, if any of the compensation or benefits payable, or to be provided, to
the Employee by the Company under this Agreement or otherwise are treated as
Excess Severance Payments (whether alone or in conjunction with payments or
benefits outside of this Agreement), the compensation and benefits provided
under this Agreement or otherwise shall be modified or reduced in the manner
provided in Section 6(g)(ii) below to the extent necessary so that the
compensation and benefits payable or to be provided to the Employee under this
Agreement that are treated as Severance Payments, as well as any compensation or
benefits provided outside of this Agreement that are so treated, shall not cause
the Company to have paid an Excess Severance Payment. In computing such amount,
the parties shall take into account all provisions of Section 280G of the Code,
and the regulations thereunder, including making appropriate adjustments to such
calculation for amounts established to be Reasonable Compensation, and for
amounts paid to the Employee as consideration for the Employee’s non-competition
obligation under Section 8 of this Agreement.  The determinations under this
Section 6(g)(i) with regard to Excess Severance Payments shall be made by an
independent accounting firm selected by the Company and the Employee, which
shall provide detailed supporting calculations to the parties.

 
 
(ii)
Modification of Amount — In the event that the amount of any Severance Payments
which would be payable to or for the benefit of the Employee under this
Agreement must be modified or reduced to comply with this Section 6(g), the
Employee shall direct which Severance Payments are to be modified or reduced but
only to the extent that the right to direct, and the actual direction of, which
Severance Payments are to be modified or reduced does not result in any failure
of this Agreement to comply with Section 409A of the Code. If the right to
direct, or the actual direction of, which Severance Payments are to be modified
or reduced would result in any failure of this Agreement or any other
arrangement to comply with Section 409A of the Code, then, in lieu of the
Employee’s right to direct which Severance Payments are to be reduced or
modified, the order of reduction shall be by first reducing or eliminating the
portion of the Severance Payments which are not payable in cash and then by
reducing or eliminating cash payments.

 
 
(iii)
Avoidance of Penalty Taxes —  This Section 6(g) shall be interpreted so as to
avoid the imposition of excise taxes on the Employee under Section 4999 of the
Code or the disallowance of a deduction to the Company pursuant to Section
280G(a) of the Code with respect to amounts payable under this Agreement or
otherwise. In connection with any Internal Revenue Service examination, audit or
other inquiry, the Company and the Employee agree to take action to provide, and
to cooperate in providing, evidence to the Internal Revenue Service that the
compensation and benefits provided under this Agreement or otherwise do not
result in the payment of Excess Severance Payments.

 
 
(iv)
Additional Limitation — In addition to the limits otherwise provided in this
Section 6(g), to the extent permitted by law the Employee may in his sole
discretion elect to reduce (or change the timing of) any payments he may be
eligible to receive under this Agreement or otherwise to prevent the imposition
of excise taxes on the Employee under Section 4999 of the Code or to otherwise
reduce or delay liability for taxes owed under the Code; but, only if the right
of the Employee to elect to reduce (or change the timing of) any payments he may
be eligible to receive under this Agreement or otherwise, or any actual election
to reduce (or change the timing of) any payments he may be eligible to receive
under this Agreement or otherwise, will not result in any failure of this
Agreement or other arrangement to comply with Section 409A of the Code.

 
 
(h)
Section 6 Definitions.  For purposes of this Agreement, a termination will be
for “Cause” if:

 
 
(i)
the Employee commits an unlawful or criminal act (A) involving moral turpitude
or (B) resulting in a financial loss to Employer, or upon conviction of a
felony; or

 
 
(ii)
the Employee (A) fails to obey written directions (not involving any illegality)
delivered to Employee by the Employer’s Board of Directors or Chief Executive
Officer, or (B) commits a material breach of any of the covenants, terms and
provisions hereof, and in either case, with the exception of Section 7
Confidential Information and Section 8 Noncompetition, such failure or breach
continues for more than three days after receipt by the Employee of written
notice of such failure or breach.

 
“Change of Control” shall mean:
 
(iii)  
The acquisition (other than from the Employer) by any person, entity or “group”,
within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities and
Exchange Act of 1934, as amended (the “Act”), (excluding any acquisition or
holding by (i) the Employer or its subsidiaries or (ii) any employee benefit
plan of the Employer or its subsidiaries which acquires beneficial ownership of
voting securities of the Employer) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Act) of 50% or more of either the then
outstanding shares of common stock or the combined voting power of the
Employer’s then outstanding voting securities entitled to vote generally in the
election of directors; or

 
(iv)  
Individuals who, as of the date hereof, constitute the Board of Directors of
Employer (as of the date hereof the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board, provided that any person becoming a
director subsequent to the date hereof whose election, or nomination for the
election by the Employer’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be, for
purposes of this Plan, considered as though such person were a member of the
Incumbent Board; or

 
(v)  
Consummation of a reorganization, merger or consolidation, in each case, with
respect to which persons who were the stockholders of the Employer immediately
prior to such reorganization, merger or consolidation do not, immediately
thereafter, own more than 50% of the combined voting power entitled to vote
generally in the election of directors of the reorganized, merged or
consolidated Employer’s then outstanding voting securities, or a liquidation or
dissolution of the Employer or of the sale of all or substantially all of the
assets of the Employer.

 
“Code” shall mean the Internal Revenue Code of 1986, as amended
 
“Excess Severance Payment” shall have the same meaning as the term “excess
parachute payment” defined in Section 280G(b)(l) of the Code.
 
 “Reasonable Compensation” shall have the same meaning as provided in Section
280G(b)(4) of the Code.
 
“Severance Payment” shall have the same meaning as the term “parachute payment”
defined in Section 280G(b)(2) of the Code.
 
Section 7.  Confidential Information.  The Employee recognizes and acknowledges
that certain assets of the Employer and its affiliates, including without
limitation information regarding methods of operation, proprietary computer
programs, sales, products, profits, costs, markets and key personnel
(hereinafter called “Confidential Information”) are valuable, special and unique
assets of the Employer and its affiliates.  The Employee will not knowingly or
intentionally, during or after his term of employment, disclose any of the
Confidential Information to any person, firm, corporation, association, or any
other entity for any reason or purpose whatsoever, directly or indirectly,
except as may be required pursuant to his employment hereunder, unless and until
such Confidential Information becomes publicly available other than as a
consequence of the breach of the Employee of his confidentiality obligations
hereunder.  In the event of the termination of his employment, whether voluntary
or involuntary and whether by the Employer or the Employee, the Employee will
deliver to the Employer all documents and data pertaining to the Confidential
Information and will not take with him any documents or data or any kind or any
reproductions (in whole or in part) of any items relating to the Confidential
Information.
 
Section 8.  Noncompetition.  During the term hereof and during the period
Employee receives payments under Section 6(e), the Employee will not (i) engage
directly or indirectly, alone or as a shareholder, partner, officer, director,
employee or consultant of any other business organization, in any business
activities which (A) relate to the economy motel business (the “Designated
Industry”) and (B) were either conducted by the Employer prior to the Employee’s
termination or proposed to be conducted by the Employer at the time of such
termination, (ii) divert to any competitor of the Employer in the Designated
Industry any business opportunity of the Employee, or (iii) solicit or encourage
any officer, employee, or consultant of the Employer to leave its employ for
employment by or with any competitor of the Employer in the Designated
Industry.  The Employee’s noncompetition obligations hereunder will not preclude
the Employee from owning less than 5% of the common stock of any publicly traded
corporation conducting business activities in the Designated Industry.  The
Employee will continue to be bound by the provisions of this Section 8 until
their expiration and will not be entitled to any compensation from the Employer
with respect thereto.  If at any time the provisions of this Section 8 will be
determined to be invalid or unenforceable, by reason of being vague or
unreasonably as to area, duration or scope of activity, this Section 8 will be
considered divisible and will become and be immediately amended to only such
area, duration and scope of activity as will be determined to be reasonable and
enforceable by the court or other body having jurisdiction over the matter; and
the Employee agrees that this Section 8 as so amended will be valid and binding
as though any invalid or unenforceable provision had not been included herein.
 
Section 9.  General.
 
 
(a)
Notices.  All notices and other communications hereunder will be in writing or
by written telecommunication, and will be deemed to have been duly given if
delivered personally or if mailed by certified mail, return receipt requested or
by written telecommunication, to the relevant address set forth below, or to
such other address as the recipient of such notice of communication will have
specified to the other party hereto in accordance with this Section 9:

 
If to the Employer, to:
 
Supertel Hospitality, Inc.
1800 West Pasewalk Avenue, Suite 200
Norfolk, NE 68701
 
If to the Employee, to:
 
Jeffrey Dougan
                                                __________________
                                                __________________

 
 
(b)
Equitable Remedies. Each of the parties hereto acknowledges and agrees that upon
any breach by the Employee of his obligations under Section 7 and 8 hereof, the
Employer will have no adequate remedy at law, and accordingly will be entitled
to specific performance and other appropriate injunctive and equitable relief.

 
 
(c)
Severability.  If any provision of this Agreement is or becomes invalid, illegal
or unenforceable in any respect under any law, the validity, legality and
enforceability of the remaining provisions hereof will not in any way be
affected or impaired.

 
 
(d)
Waivers.  No delay or omission by either party hereto in exercising any right,
power or privilege hereunder will impair such right, power or privilege, nor
will any single or partial exercise of any such right, power or privilege
preclude any further exercise thereof or the exercise of any other right, power
or privilege.

 
 
(f)
Assigns.  This Agreement will be binding upon and inure to the benefit of the
heirs and successors of each of the parties hereto.

 
 
(g)
Entire Agreement.  This Agreement contains the entire understanding of the
parties, supersedes all prior agreements and understandings relating to the
subject matter hereof, and will not be amended except by a written instrument
signed by each of the parties hereto.

 
 
(h)
Governing Law.  This Agreement and the performance hereof will be construed and
governed in accordance with the laws of the State of Nebraska.

 
 
(i)
Section 409A.  Notwithstanding anything herein to the contrary, this Agreement
is intended to be interpreted and operated to the extent possible so that the
payments set forth herein either shall be exempt from the requirements of
Section 409A of the Code or shall comply with the requirements of such
provision; provided however that in no event shall the Employer be liable to the
Employee for or with respect to any taxes, penalties or interest which may be
imposed upon the Employee pursuant to Section 409A.  To the extent that any
amount payable pursuant to this Agreement constitutes a “deferral of
compensation” subject to Section 409A (a “409A Payment”), then, if on the date
of the Employee’s “separation from service,” as such term is defined in Treas.
Reg. Section 1.409A-1(h)(1), from the Employer (“Separation from Service”), the
Employee is a “specified employee,” as such term is defined in Treas. Reg.
Section 1.409-1(i), as determined from time to time by the Employer, then such
409A Payment shall not be made to the Employee earlier than the earlier of (i)
six (6) months after the Employee’s Separation from Service; or (ii) the date of
Employee’s death.  The 409A Payment under this Agreement that would otherwise be
made during such period shall be aggregated and paid in one lump sum, with
interest (compounded monthly) at the prime rate reported by the Wall Street
Journal on the date the payment otherwise would have been made, on the first
business day following the end of the six (6) month period or following the date
of the Employee’s death, whichever is earlier.  The Employee hereby acknowledges
that Employee has been advised to seek and has sought the advice of a tax
advisor with respect to the tax consequences to the Employee of all payments
pursuant to this Agreement, including any adverse tax consequences or penalty
taxes under Section 409A and applicable federal and state tax law.  Employee
hereby agrees to bear the entire risk of any such adverse federal and state tax
consequences and penalty taxes in the event any payment pursuant to this
Agreement is deemed to be subject to Section 409A, and that no representations
have been made to the Employee relating to the tax treatment of any payment
pursuant to this Agreement under Section 409A and the corresponding provisions
of any applicable state income tax laws.  If payments under Section 6(c)
constitute 409A Payment, references within Section 6(c) and this Section 9(i) to
termination of employment or similar language shall mean Employee’s “separation
from service” as defined in Treas. Reg. Section 1.409A-1(h), including the
default presumptions thereunder.  No 409A Payment payable under this Agreement
shall be subject to acceleration or to any change in the specified time or
method of payment, except as otherwise provided under this Agreement and
consistent with Section 409A.

 
IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties hereto
have caused this Agreement to be duly executed as of the date and year first
above written.
 
Supertel Hospitality, Inc.
 
/s/ Jeffrey
Dougan                                                                           By:  /s/
Kelly A. Walters
Jeffrey Dougan
Kelly A. Walters, President and Chief Executive Officer


 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 


 
·  
Signing Bonus – The Employer will pay a signing bonus of $25,000, that will be
paid with the Employee’s first payroll deposit, subject to full recoupment by
Employer if Employee voluntarily terminates his employment or if Employer
terminates employment of Employee for Cause prior to July 15, 2014.

 
·  
Stock Options – Employer will grant Employee an option for 25,000 shares of
common stock of Employer at an exercise price equal to the closing price of a
common share as reported by the Nasdaq Stock Market on the commencement date of
employment or $1.01 per share, whichever is greater.  The option will have a
term of four years and vest over a three year period at a rate of 33% per year,
conditioned on continued employment through each respective vesting date.

 
·  
Stock Grant – Employer will issue Employee a stock grant for 25,000 shares of
restricted stock, that will vest over a three year period at a rate of 33.3% per
year, conditioned on continued employment through each respective vesting date.

 
·  
Relocation Expenses – Employer will reimburse Employee’s relocation expenses to
Omaha, Nebraska, up to a maximum reimbursement of $25,000 for travel and lodging
expenses for one trip for Employee and spouse to conduct a home search and
temporary housing expenses for up to six months during Employee’s transition to
the Omaha office.  Employee will reimburse the amount paid in relocation and
housing costs if Employee voluntarily terminates employment or the Employer
terminates employment of Employee for Cause prior to July 15, 2014.

 

